DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 04/05/2022:
Claims 1-10, 18-22 are currently examined.  
Claims 21-22 are newly added.
Claims 11-17 are withdrawn.  Examiner notes that claim 17 is a withdrawn claim, however, in the amended claims, it is presented as “(previously presented)” but should be presented as “(withdrawn)”.
The objection to the specification is withdrawn in light of the amendment.
The objection to the claim 3 is withdrawn in light of the amendment.
The 112(b) rejection to claim 1 is withdrawn in light of the argument, the 112(b) rejection to claim 9 is withdrawn in light of the amendment, but the 112(b) rejection to claim 10 remains because claim 10 is not amended.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 line 1 recites “wherein transition metal”, which appears to have a typographical error and should recite “wherein the transition metal”.
Claim 19 line 2 recites “(Fe+2 or, Fe+3)”, wherein the comma “,” appears to be a typographical error and should be deleted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 line 1 recites “said primary oxide is” and is dependent from claim 2. Claim 2, line 2 recites “two primary oxides”. This is indefinite because the limitation of claim 10 fails to clearly indicate which primary oxide is being further limited.  For instance, is it the first primary oxide? Or the second primary oxide? Or both primary oxides?
The Examiner is treating the said primary oxides to be both (or two) primary oxides because it appears to be consistent with the two primary oxides (see Applicant’s Specification at [00076]), wherein these primary oxides may be chosen from alumina, transition metal oxides, silicates (see Applicant’s Specification at [00076]).
The Examiner suggests amending the claim language to either: state “primary oxides are”; indicate “wherein one primary oxide”, if the intent is just one primary oxide; or some other clarifying amendment so as to remove the ambiguity as set forth above.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.










Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saafi et al. (Enhanced properties of graphene/fly ash geopolymeric composite cement, Cement and Concrete Research)(“Saafi” hereinafter), as evidenced by Škvára (Alkali Activated Material – Geopolymer) (“Skvara” hereinafter).

Regarding claim 1, Saafi teaches a sonicated porous material (see Saafi at Abstract, sentence 1 teaching the disclosure reports… the incorporation of in-situ reduced graphene oxide (rGO) into geopolymers, and see Saafi at page 292, section 2.2 teaching to chemically reduce the GO sheets during mixing and curing, the dispersed pristine GO sheets were first added to… NaOH solution… and mildly sonicated… the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH)… subsequently, the mix was subjected to sonication… casting the beams (or geopolymeric beams)), wherein the geopolymer is taken to meet the material and the mixture is subjected to sonication, thus meeting the claimed sonicated; and the geopolymer material composition would be appreciated as being porous because Saafi teaches that the geopolymer is composed of a three-dimensional spatial network structure, and as evidenced by Skvara (see Skvara at page 665, 2nd paragraph, 3rd and 4th bullets evidencing that a geopolymer material is characterized by a random three-dimensional arrangement, and represents a porous body), comprising
a mixture of two or more components chosen from… oxides, silicate, and chemically modified graphene (CMG) (see Saafi at page 292, section 2.2 teaching to chemically reduce the GO sheets during mixing and curing, the dispersed pristine GO sheets were first added to… NaOH solution… and mildly sonicated… the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH), and see Saafi at page 292, section 2.1, Table 1 teaching the main chemical composition of fly ash comprising silicon dioxide SiO2, aluminum oxide Al2O3, iron oxide Fe2O3, calcium oxide CaO), wherein the fly ash is taken to meet the claimed oxides because it comprises several oxides, Na2SiO3 or sodium silicate is taken to meet the claimed silicate and chemically reduced GO sheets or rGO is taken to meet the claimed chemically modified graphene (CMG).
	Saafi does not teach a blowing agent or surfactant, so Saafi is taken to have 0% blowing agent or surfactant, which lies within the claimed less than about 1 wt.% of one or more blowing agents and/or one or more surfactants; wherein said one or more blowing agents comprises hydrogen peroxide; and wherein said one or more surfactants comprises one or more fatty acids, thus meeting the limitations as claimed.











Regarding claim 2, Saafi teaches a sonicated porous material (see Saafi at Abstract, sentence 1 teaching the disclosure reports… the incorporation of in-situ reduced graphene oxide (rGO) into geopolymers, and see Saafi at page 292, section 2.2 teaching the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH)… subsequently, the mix was subjected to sonication… casting the beams (or geopolymeric beams)), wherein the geopolymer is taken to meet the material and the mixture is subjected to sonication, thus meeting the claimed sonicated; and the geopolymer material composition would be appreciated as being porous because Saafi teaches that the geopolymer is composed of a three-dimensional spatial network structure, and as evidenced by Skvara (see Skvara at page 665, 2nd paragraph, 3rd and 4th bullets evidencing that a geopolymer material is characterized by a random three-dimensional arrangement, and represents a porous body), comprising
two primary oxides (see Saafi at page 292, section 2.1, Table 1 teaching the main chemical composition of fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3, 3.60 wt% iron oxide Fe2O3, 4.40 wt% calcium oxide CaO), wherein the fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3 is taken to meet the claimed two primary oxides because it the fly ash comprise 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3.
Saafi does not teach a blowing agent or surfactant, so Saafi is taken to have 0% blowing agent or surfactant, which lies within the claimed less than about 1 wt.% of one or more blowing agents and/or one or more surfactants; wherein said one or more blowing agents comprises hydrogen peroxide; and wherein said one or more surfactants comprises one or more fatty acids, thus meeting the limitations as claimed.

Regarding claim 8, Saafi teaches a sonicated porous material (see Saafi at Abstract, sentence 1 teaching the disclosure reports… the incorporation of in-situ reduced graphene oxide (rGO) into geopolymers, and see Saafi at page 292, section 2.2 teaching the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH)… subsequently, the mix was subjected to sonication… casting the beams (or geopolymeric beams)), wherein the geopolymer is taken to meet the material and the mixture is subjected to sonication, thus meeting the claimed sonicated; and the geopolymer material composition would be appreciated as being porous because Saafi teaches that the geopolymer is composed of a three-dimensional spatial network structure, and as evidenced by Skvara (see Skvara at page 665, 2nd paragraph, 3rd and 4th bullets evidencing that a geopolymer material is characterized by a random three-dimensional arrangement, and represents a porous body), comprising
one or more oxides (see Saafi at page 292, section 2.2 teaching the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH), and see Saafi at page 292, section 2.1, Table 1 teaching the main chemical composition of fly ash comprising silicon dioxide SiO2, aluminum oxide Al2O3, iron oxide Fe2O3, calcium oxide CaO), wherein the fly ash is taken to meet the claimed oxides because it comprises several oxides.
Saafi does not teach a blowing agent or surfactant, so Saafi is taken to have 0% blowing agent or surfactant, which lies within the claimed less than about 1 wt.% of one or more blowing agents and/or one or more surfactants; wherein said one or more blowing agents comprises hydrogen peroxide; and wherein said one or more surfactants comprises one or more fatty acids, thus meeting the limitations as claimed.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saafi, in view of Ducman et al. (Characterization of geopolymer fly-ash based foams obtained with the addition of Al powder or H2O2 as foaming agents, Materials Characterization) (“Ducman” hereinafter), as evidenced by Cilla et al. (Geopolymer foams by gelcasting, Ceramics International) (“Cilla” hereinafter) with respect to claim 7.

Regarding claim 1, Saafi teaches a sonicated material (see Saafi at Abstract, sentence 1 teaching the disclosure reports… the incorporation of in-situ reduced graphene oxide (rGO) into geopolymers, and see Saafi at page 292, section 2.2 teaching to chemically reduce the GO sheets during mixing and curing, the dispersed pristine GO sheets were first added to… NaOH solution… and mildly sonicated… the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH)… subsequently, the mix was subjected to sonication… casting the beams (or geopolymeric beams)), wherein the geopolymer is taken to meet the material and the mixture is subjected to sonication, thus meeting the claimed sonicated, comprising
a mixture of two or more components chosen from… oxides, silicate, and chemically modified graphene (CMG) (see Saafi at page 292, section 2.2 teaching to chemically reduce the GO sheets during mixing and curing, the dispersed pristine GO sheets were first added to… NaOH solution… and mildly sonicated… the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH), and see Saafi at page 292, section 2.1, Table 1 teaching the main chemical composition of fly ash comprising silicon dioxide SiO2, aluminum oxide Al2O3, iron oxide Fe2O3, calcium oxide CaO), wherein the fly ash is taken to meet the claimed oxides because it comprises several oxides, Na2SiO3 or sodium silicate is taken to meet the claimed silicate and chemically reduced GO sheets or rGO is taken to meet the claimed chemically modified graphene (CMG).

Saafi does not explicitly teach that the i) material is porous, and ii) further comprises less than about 1 wt.% of one or more blowing agents and/or one or more surfactants; wherein said one or more blowing agents comprises hydrogen peroxide; and wherein said one or more surfactants comprises one or more fatty acids, wherein Examiner is interpreting claim 1 to positively require less than about 1 wt.% of one or more blowing agents and/or one or more surfactants.

Regarding i) and ii), like Saafi, Ducman teaches fly-ash based geopolymers (see Ducman at Title teaching characterization of geopolymer fly-ash based foams obtained with the addition of Al powder or H2O2 as foaming agents), wherein the geopolymer fly-ash based foams is taken to meet the claimed porous material.
Ducman further teaches the recent innovations in geopolymer technology have led to the development of various different types of geopolymeric products including highly porous geopolymer-based foams, which are formed by the addition of foaming agents to a geopolymer fly-ash based matrix… these agents decompose, or react with the liquid matrix or oxygen in the matrix, resulting in the release of gases which for pores prior to the hardening of the gel… the hardened structure has good mechanical and thermal properties, and can therefore be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes (see Ducman at Abstract, paragraph 1).  
Ducman also teaches the study presents results of the pore-forming process in the case when… H2O2 amounting to 0.5 mass%, were added to a fly-ash geopolymer mix… highly porous structures were obtained… the mechanical properties of the investigated foams depended on their porosity (see Ducman at Abstract, paragraph 2), wherein the 0.5 mass% (or wt%) H2O2 (or hydrogen peroxide) is taken to meet the claimed less than about 1 wt.% of one or more blowing agents, wherein said one or more blowing agents comprises hydrogen peroxide.  The hydrogen peroxide also meets the claimed wherein said one or more surfactants comprises one or more fatty acids because of the recitation “and/or” in line 5, outlining that the limitation requires either hydrogen peroxide or surfactants comprising one or more fatty acids.
As such, one of ordinary skill in the art would appreciate that Ducman teaches the addition of 0.5 mass% H2O2 (or hydrogen peroxide) resulting in highly porous geopolymer-based foams that can be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes, and seek those advantages by adding 0.5 mass% H2O2 (or hydrogen peroxide) in the sonicated geopolymer as taught by Saafi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 0.5 mass% H2O2 (or hydrogen peroxide) as taught by Ducman in the sonicated geopolymer as taught by Saafi so as to result in highly porous geopolymer-based foams that can be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes.

Regarding claim 2, Saafi teaches a sonicated material (see Saafi at Abstract, sentence 1 teaching the disclosure reports… the incorporation of in-situ reduced graphene oxide (rGO) into geopolymers, and see Saafi at page 292, section 2.2 teaching the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH)… subsequently, the mix was subjected to sonication… casting the beams (or geopolymeric beams)), wherein the geopolymer is taken to meet the material and the mixture is subjected to sonication, thus meeting the claimed sonicated, comprising
two primary oxides (see Saafi at page 292, section 2.1, Table 1 teaching the main chemical composition of fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3, 3.60 wt% iron oxide Fe2O3, 4.40 wt% calcium oxide CaO), wherein the fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3 is taken to meet the claimed two primary oxides because the fly ash comprises 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3.

Saafi does not explicitly teach that the i) material is porous, and ii) further comprises less than about 1 wt.% of one or more blowing agents and/or one or more surfactants; wherein said one or more blowing agents comprises hydrogen peroxide; and wherein said one or more surfactants comprises one or more fatty acids, wherein Examiner is interpreting claim 1 to positively require less than about 1 wt.% of one or more blowing agents and/or one or more surfactants.

Regarding i) and ii), like Saafi, Ducman teaches fly-ash based geopolymers (see Ducman at Title teaching characterization of geopolymer fly-ash based foams obtained with the addition of Al powder or H2O2 as foaming agents), wherein the geopolymer fly-ash based foams is taken to meet the claimed porous material.
Ducman further teaches the recent innovations in geopolymer technology have led to the development of various different types of geopolymeric products including highly porous geopolymer-based foams, which are formed by the addition of foaming agents to a geopolymer fly-ash based matrix… these agents decompose, or react with the liquid matrix or oxygen in the matrix, resulting in the release of gases which for pores prior to the hardening of the gel… the hardened structure has good mechanical and thermal properties, and can therefore be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes (see Ducman at Abstract, paragraph 1).  
Ducman also teaches the study presents results of the pore-forming process in the case when… H2O2 amounting to 0.5 mass%, were added to a fly-ash geopolymer mix… highly porous structures were obtained… the mechanical properties of the investigated foams depended on their porosity (see Ducman at Abstract, paragraph 2), wherein the 0.5 mass% H2O2 (or hydrogen peroxide) is taken to meet the claimed less than about 1 wt.% of one or more blowing agents, wherein said one or more blowing agents comprises hydrogen peroxide.  The hydrogen peroxide also meets the claimed wherein said one or more surfactants comprises one or more fatty acids because of the recitation “and/or” in line 4, outlining that the limitation requires either hydrogen peroxide or surfactants comprising one or more fatty acids.
As such, one of ordinary skill in the art would appreciate that Ducman teaches the addition of 0.5 mass% H2O2 (or hydrogen peroxide) resulting in highly porous geopolymer-based foams that can be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes, and seek those advantages by adding 0.5 mass% H2O2 (or hydrogen peroxide) in the sonicated geopolymer as taught by Saafi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 0.5 mass% H2O2 (or hydrogen peroxide) as taught by Ducman in the sonicated geopolymer as taught by Saafi so as to result in highly porous geopolymer-based foams that can be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes.













Regarding claim 3, Saafi in view of Ducman teaches the limitations as applied to claim 1 above, and as mentioned Saafi teaches the main chemical composition of fly ash comprising silicon dioxide SiO2, aluminum oxide Al2O3, iron oxide Fe2O3, calcium oxide CaO (see Saafi at page 292, section 2.1, Table 1), wherein aluminum oxide Al2O3, is taken to meet the claimed alumina, and iron oxide Fe2O3 is taken to meet the claimed transition metal oxides because iron is a transition metal.

Regarding claim 4, Saafi in view of Ducman teaches the limitations as applied to claim 1 above, and as mentioned Saafi teaches the main chemical composition of fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3, 3.60 wt% iron oxide Fe2O3, 4.40 wt% calcium oxide CaO (see Saafi at page 292, section 2.1, Table 1).  One of ordinary skill in the art would be able to determine that the ratio of SiO2 to Al2O3 is 53.50/34.30 wt %, and lies within the range of the claimed wherein the two primary oxides are present in an amount of about 20/80 wt% to about 80/20 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 6, Saafi in view of Ducman teaches the limitations as applied to claim 1 above, and as mentioned Saafi teaches in-situ reduced graphene oxide (rGO) into geopolymers (see Saafi at Abstract, sentence 1).  Saafi also teaches that the geopolymeric beams… contain different concentrations of rGO (0.00, 0.10, 0.35 and 0.50-wt%) (see Saafi at page 293, section 2.2), wherein the different concentrations of 0.10, 0.35 and 0.50-wt% rGO overlaps with the claimed wherein said material comprises less than about 1% chemically modified graphene (CMC) by weight.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
Examiner is interpreting claim 6 to positively require the CMG, such that CMG must be present in a non-zero amount up to ‘less than about 1%.

Regarding claim 7, Saafi in view of Ducman teaches the limitations as applied to claim 1 above, and Saafi further teaches the plain geopolymeric matrix… composed of… fly ash… sodium silicate (Na2SiO3)… and sodium hydroxide (NaOH) (see Saafi at page 293, section 2.1, paragraph 2), wherein the main chemical composition of fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3, 3.60 wt% iron oxide Fe2O3, 4.40 wt% calcium oxide CaO (see Saafi at page 292, section 2.1, Table 1).  
The main chemical composition of fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3 and sodium silicate (Na2SiO3) are taken to meet the claimed wherein said silicates comprise alumina silicate as evidenced by Cilla outlined below.
Cilla evidences that the term geopolymer… define a class of materials of mineral nature with chemical composition similar to that of zeolite, but with mixed microstructure… the silica (SiO2) and alumina (Al2O3) species present in the raw materials react in a highly alkaline medium, organizing themselves in a continuous three dimensional structure sharing oxygen atoms… geopolymers are also known as polysialates, being based on large molecular chains consisting of silicon, oxygen and aluminum, where the term sialate is an abbreviation for silicon-aluminate (see Cilla at Introduction, paragraph 1).  Since the term sialate is an abbreviation for silicon-aluminate (or alumina silicate) from the silica (SiO2) and alumina (Al2O3) species present in the raw materials react in a highly alkaline medium, organizing themselves in a continuous three dimensional structure sharing oxygen atoms, then Cilla evidences that fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3 and sodium silicate (Na2SiO3) as taught by Saafi meets the claimed wherein said silicates comprise alumina silicate.





Regarding claim 8, Saafi teaches a sonicated material (see Saafi at Abstract, sentence 1 teaching the disclosure reports… the incorporation of in-situ reduced graphene oxide (rGO) into geopolymers, and see Saafi at page 292, section 2.2 teaching the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH)… subsequently, the mix was subjected to sonication… casting the beams (or geopolymeric beams)), wherein the geopolymer is taken to meet the material and the mixture is subjected to sonication, thus meeting the claimed sonicated, comprising
one or more oxides (see Saafi at page 292, section 2.2 teaching the stable and heterogeneous mixture was then mixed with the fly ash and the left over chemicals (Na2SiO3 + NaOH), and see Saafi at page 292, section 2.1, Table 1 teaching the main chemical composition of fly ash comprising silicon dioxide SiO2, aluminum oxide Al2O3, iron oxide Fe2O3, calcium oxide CaO), wherein the fly ash is taken to meet the claimed oxides because it comprises several oxides.

Saafi does not explicitly teach that the i) material is porous, and ii) further comprises less than about 1 wt.% of one or more blowing agents and/or one or more surfactants; wherein said one or more blowing agents comprises hydrogen peroxide; and wherein said one or more surfactants comprises one or more fatty acids, wherein Examiner is interpreting claim 1 to positively require less than about 1 wt.% of one or more blowing agents and/or one or more surfactants.

Regarding i) and ii), like Saafi, Ducman teaches fly-ash based geopolymers (see Ducman at Title teaching characterization of geopolymer fly-ash based foams obtained with the addition of Al powder or H2O2 as foaming agents), wherein the geopolymer fly-ash based foams is taken to meet the claimed porous material.
Ducman further teaches the recent innovations in geopolymer technology have led to the development of various different types of geopolymeric products including highly porous geopolymer-based foams, which are formed by the addition of foaming agents to a geopolymer fly-ash based matrix… these agents decompose, or react with the liquid matrix or oxygen in the matrix, resulting in the release of gases which for pores prior to the hardening of the gel… the hardened structure has good mechanical and thermal properties, and can therefore be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes (see Ducman at Abstract, paragraph 1).  
Ducman also teaches the study presents results of the pore-forming process in the case when… H2O2 amounting to 0.5 mass%, were added to a fly-ash geopolymer mix… highly porous structures were obtained… the mechanical properties of the investigated foams depended on their porosity (see Ducman at Abstract, paragraph 2), wherein the 0.5 mass% H2O2 (or hydrogen peroxide) is taken to meet the claimed less than about 1 wt.% of one or more blowing agents, wherein said one or more blowing agents comprises hydrogen peroxide.  The hydrogen peroxide also meets the claimed wherein said one or more surfactants comprises one or more fatty acids because of the recitation “and/or” in line 5, outlining that the limitation requires either hydrogen peroxide or surfactants comprising one or more fatty acids.
As such, one of ordinary skill in the art would appreciate that Ducman teaches the addition of 0.5 mass% H2O2 (or hydrogen peroxide) resulting in highly porous geopolymer-based foams that can be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes, and seek those advantages by adding 0.5 mass% H2O2 (or hydrogen peroxide) in the sonicated geopolymer as taught by Saafi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 0.5 mass% H2O2 (or hydrogen peroxide) as taught by Ducman in the sonicated geopolymer as taught by Saafi so as to result in highly porous geopolymer-based foams that can be used for applications in acoustic panels and in lightweight pre-fabricated components for thermal insulation purposes.


Regarding claim 9, Saafi in view of Ducman teaches the limitations as applied to claim 1 above, and Saafi teaches the plain geopolymeric matrix had a bulk density of 2.0 g/cm3 (or 2.0 g/cc) (see Saafi at page 293, section 2.1, paragraph 2), overlapping with the claimed wherein said material is lightweight has a density of about 0.01 to about 5 g/cc.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 10, Saafi in view of Ducman teaches the limitations as applied to claim 1 above, and as mentioned Saafi teaches the main chemical composition of fly ash comprising 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3, 3.60 wt% iron oxide Fe2O3, 4.40 wt% calcium oxide CaO (see Saafi at page 292, section 2.1, Table 1), wherein the 53.50 wt% silicon dioxide SiO2, 34.30 wt% aluminum oxide Al2O3 are taken to meet the claimed primary oxides in claim 2.  
The aluminum oxide Al2O3 (or alumina) is taken to meet the claimed primary oxide is alumina.
The silicon dioxide SiO2 does not meet the claimed wherein the primary oxide is chosen from silicates, alumina, and transition metal oxide.  However, iron oxide Fe2O3, a transition metal oxide, in the fly ash can be used as the one of the primary oxides since it is a component of the fly ash.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, iron oxide Fe2O3, a transition metal oxide can be one of the primary oxides since it is a component of the fly ash and is suitable for its intended use.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use iron oxide Fe2O3, a transition metal oxide as one of the primary oxides in the geopolymer since it is a component of the fly ash and is suitable for its intended use.

Regarding claim 18, Saafi in view of Ducman teaches the limitations as applied to claim 1 above, and as mentioned Saafi teaches in-situ reduced graphene oxide (rGO) into geopolymers (see Saafi at Abstract, sentence 1), meeting the claimed wherein said CMG is reduced graphene oxide (rGO).

Regarding claim 19, Saafi in view of Ducman teaches the limitations as applied to claims 1 and 3 above, and as mentioned Saafi teaches the main chemical composition of fly ash comprising silicon dioxide SiO2, aluminum oxide Al2O3, iron oxide Fe2O3, calcium oxide CaO (see Saafi at page 292, section 2.1, Table 1), wherein iron oxide Fe2O3 is taken to meet the claimed wherein the transition metal oxide is chosen from… iron oxide (Fe+3).





Regarding claim 20, Saafi in view of Ducman teaches the limitations as applied to claim 8 above, and Saafi further teaches the plain geopolymeric matrix… composed of… fly ash… sodium silicate (Na2SiO3)… and sodium hydroxide (NaOH) (see Saafi at page 293, section 2.1, paragraph 2), wherein sodium silicate (Na2SiO3) is taken to meet the claimed wherein said silicate is calcium silicate because both compounds include the silicate (SiO3-2) ion.  The difference between the two compounds are the counter-ions Na+ and Ca2+.  However, the ions Na+ and Ca2+ are similar structurally because of their similarity in size and close in utility since they are both used as counter-ions to the silicate (SiO3-2) ion, which is utilized in geopolymer materials.
Additionally, it has been held that “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I)”. In this case, sodium silicate and calcium silicate have very close structural similarities and similar utilities because Na+ and Ca2+ but are similar in size and are both used as counter-ions to the silicate (SiO3-2) ion, which is utilized in geopolymer materials.  And, one of ordinary skill in the art would have expected the formation of a geopolymer by using sodium silicate.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use either sodium silicate and calcium silicate in a geopolymer material since Na+ and Ca2+ but are similar in size and are both used as counter-ions to the silicate (SiO3-2) ion, which is utilized in geopolymer materials, and there is an expectation that the formation of a geopolymer is successful.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidovits (US 5,349,118) in view of Saafi, as evidenced by Škvára (Alkali Activated Material – Geopolymer) (“Skvara” hereinafter).

Regarding claim 8, Davidovits teaches a geopolymeric inorganic composition (see Davidovits at C3 L37-40 teaching the geopolymeric inorganic composition according to the disclosure… involve basically three reactive constituents, and see Davidovits at C4 L15-21 teaching the inorganic compositions of the disclosure are also called inorganic geopolymeric compositions, since the geopolymeric cement obtained results from an inorganic polycondensation reaction, a so-called geopolymerisation), wherein the geopolymeric inorganic composition would be interpreted to be porous as evidenced by Skvara (see Skvara at page 665, 2nd paragraph, 3rd and 4th bullets evidencing that a geopolymer material is characterized by a random three-dimensional arrangement, and represents a porous body), comprising
one or more aluminosilicates (see Davidovits at C3 L41 teaching the first reagent is an alumino-silicate oxide);
a mixture of two or more components chosen from earth abundant minerals, silicates, and oxides (see Davidovits at C3 L64 teaching the second reagent is a disilicate, and see Davidovits at C4 L3 teaching the third reagent is a basic calcium silicate).
Davidovits does not teach a blowing agent or surfactant, so Davidovits is taken to have 0% blowing agent or surfactant, which lies within the claimed less than about 1 wt.% of one or more blowing agents and/or one or more surfactants; wherein said one or more blowing agents comprises hydrogen peroxide; and wherein said one or more surfactants comprises one or more fatty acids, thus meeting the limitations as claimed.

Davidovits does not explicitly teach that the geopolymeric composition is sonicated.
Like Davidovits, Saafi teaches geopolymers (see Saafi at Title teaching enhanced properties of graphene/fly ash geopolymeric composite cement).  Saafi also teaches that the mix (referring to the starting materials, rGO, fly ash, sodium silicate and sodium hydroxide) was subjected to sonication (see Saafi at page 292, section 2.2, sentence 3), wherein sonication is taken to meet the claimed sonicated.  Saafi also teaches new rGO-geopolymeric composites with enhanced properties were successfully produced using the same mixing method used to make OPC (or ordinary Portland cement) (see Saafi at page 298, section 4, sentence 1).
Additionally, it has been held that “examples of rationales that may support a conclusion of obviousness include… (C) use of known technique to improve similar devices (methods, or products) in the same way” (see MPEP 2143.I), and it has been held that “the rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art… one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art” (see MPEP 2143.I.C).  In this case, the use of sonication is a known mixing method/technique and is recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying sonication to the mixture to make a geopolymer.
Thus, it would have been obvious to one ordinary skill in the art to use sonication as a mixing method/technique because it is a known mixing method to make a geopolymer and is recognized as part of the ordinary capabilities of one skilled in the art.

Regarding claim 20, Davidovits in view of Saafi teaches the limitations as applied to claim 8 above, and Davidovits further teaches wherein said silicate is calcium silicates (see Davidovits at C4 L3 teaching the third reagent is a basic calcium silicate).

Claims 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saafi in view of Ducman as applied to claims 1, 2 and 8, respectively above, and further in view of Carlo Erba Reagents Catalogue (Production Selection Guide) (“Carlo” hereinafter), as evidenced by ThermoFisher Scientific (Safety Data Sheet, Hydrogen peroxide 3 wt%) (“ThermoFisher” hereinafter).

Regarding claims 5, 21 and 22, Saafi in view of Ducman teaches the limitations as applied to claims 1, 2 and 8 above, and Ducman further teaches H2O2 (hydrogen peroxide solution 30 mass.% produced by: Carlo Erba reagents (see Ducman at page 208, section 2.1, bullet 2).
Ducman also teaches the study presents results of the pore-forming process in the case when… H2O2 amounting to 0.5 mass%, were added to a fly-ash geopolymer mix… highly porous structures were obtained… the mechanical properties of the investigated foams depended on their porosity (see Ducman at Abstract, paragraph 2),

Saafi in view of Ducman does not explicitly teach wherein said hydrogen peroxide is 2-4 wt. % hydrogen peroxide in H2O, and wherein said one or more fatty acids is stearic acid (claims 5, 21 and 22).
Like Ducman, Carlo teaches hydrogen peroxide (see page 38, rows 7-9 teaching hydrogen peroxide solution 30% and hydrogen peroxide solution 3%), wherein hydrogen peroxide solution 3% is taken to meet the claimed said hydrogen peroxide is 2-4 wt. % hydrogen peroxide in H2O because typical commercially available 3% hydrogen peroxide solution is in water as evidenced by ThermoFisher (see ThermoFisher at page 2, section 3 evidencing hydrogen peroxide 3 wt% and water 97 wt%).
The hydrogen peroxide also meets the claimed wherein said one or more fatty acids is stearic acid because claims 1, 2 and 8 recite that the limitation requires either hydrogen peroxide or surfactants comprising one or more fatty acids.
Additionally, it has been held that "generally, differences in concentration… will not support the patentability of a subject matter encompassed by the prior art unless there is evidence indicating such concentration… is critical… [w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  In this case, one of ordinary skill in the art would recognize that both 30 wt% and 3 wt% hydrogen peroxide solutions in water are available commercially, and either 30 wt% or 3 wt% hydrogen peroxide solutions in water can be utilized as long as the concentration of hydrogen peroxide is about 0.5 mass% based on the geopolymer is used to make a porous geopolymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected either 30 wt% or 3 wt% hydrogen peroxide solution in water as taught by Carlo to use as the hydrogen peroxide solution as long as the concentration of hydrogen peroxide is about 0.5 mass% based on the geopolymer is used as taught by Ducman to reasonable expect the formation of a porous geopolymer.
	
Response to Arguments






Applicant’s amendments that incorporated “sonicated” to claims 1, 2 and 8 has obviated the 102 rejections based on the teachings of Chen, Davidovits and Cilla, because as disclosed in Specification at [000188]-[000189] and Fig. 15, sonication is a process of sound wave propagation through a solution in order to achieve homogeneity… aids in keeping the solution well dispersed… the sample in figure 15b appear more homogeneous with well distributed pores of smaller size than the sample figure 15a confirming the positive effect of sonication, which appears to disclose that sonication affects the structure of the product.  Thus, new grounds of rejection are set forth for the amended independent claims 1, 2 and 8 based on Saafi, Ducman and Davidovits, as outlined above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731